ORDER
PER CURIAM.
William H. Beckerman, Jr. (hereinafter, “Defendant”) appeals from his conviction for driving while intoxicated. Defendant contends the trial court erred in permitting disclosure of a questionnaire to the State and that there was juror misconduct. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no eiTor of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).